Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the term lower, as it modifies Rc, R83 and others, is indefinite as the breadth of “lower” is unclear. The Examiner notes that paragraph 39 of the specification provides a “preferably” range but this is different from a specific definition.  
	In claim 1, the definition of Rg3 near the end of the claim has been limited to specific groups but the definition of Rg3 found in the second paragraph of claim 1 is open to a hydrogen atom or any monovalent organic group.  For prior art purposes the Examiner will examine Rg3 as having the definition found at the end of the claim since this is the language added in the most recent amendment and appears to be how appli-cants intend to limit the claim.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The catalyst dibutyltin dilaurate does not possess a Rh ligand as required by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato.
	The Examiner recognizes that she indicated that the previous rejection over Sato (made in paragraph 3 of the office action dated 5/26/21) was overcome by the amend-ment dated 8/26/21 but after further consideration this reference anticipates the instant claims.  Previously she had considered it as it applied to (now deleted) formula (B).  As noted below, this reference also teaches a fluorine containing silane compound meeting claimed (C).
	Sato teaches curable fluoropolyether compounds as can be seen by component (A).  Please see the teachings found in paragraph 12 and on. Of particular interest see the compound shown on the bottom of page 3. This contains a perfluoroether backbone meeting claimed PFPE.  As this applies for formula (C) please note that the Si bonded   -C=O(N-CH3)-benzene group meets claimed X5 (a divalent organic group) while the benzene bonded Si atom meets the Si atom in the terminal group.  This is then attached through -CH2CH2- linkage to another Si atom having terminal R72 groups (hydrolyzable group). 
	In another explanation, note that applicants’ reply dated 8/26/21 indicates that the claimed linear fluoropolyether 4 or more Si atoms and the Si atoms connect to a hydrolyzable group (top of page 14).  This is shown by the formula found on the bottom of page 3.  
	In this manner Sato teaches the compound (C) as found in claim 1.
	In addition note the compound (B) and (C) in paragraphs 31 to 36 which meet the requirement of the organosilicon compound (E3) and (E5).  Note that (B) and (C) are present in an amount of from .1 to 5 (paragraph 32, 32) such that this meets the claimed range of from .1 to 30 parts per 100.  
	Finally see paragraph 37 which specifically teaches tetramethyl-, tetraisopropyl- and tetrabutyl titanate as a catalyst meeting the claimed catalyst having -O-Rh with Rh a C1-4 alkyl.  
	In this manner Sato teach and thus anticipate each of the requirement and claim-ed components in claim 1.
	For claim 2, while paragraph 46 generally teaches the presence of a solvent, Example 1, paragraph 52, uses 200 parts per 100 parts of the polyfluoroether such that the skilled artisan would have anticipated an amount within this claimed range.
	For claim 5 note that this is shown in the polymer on the bottom of page 3.
	For claims 9 and 10 again see paragraph 38.

Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarumi et al.
	Tarumi et al. teach curable fluoropolyether compounds as can be seen by component (A).  Please see the teachings found in column 2, lines 30 and on. Of particular interest see the compound shown in Example 1.  This contains a perfluoroether backbone meeting claimed PFPE.  As this applies for formula (C) please note that the Si bonded   -C=O(N-CH3)-benzene group meets claimed X5 (a divalent organic group) while the benzene bonded Si atom meets the Si atom in the terminal group.  This is then attached through -CH2CH2- linkage to another Si atom having terminal R72 groups (hydrolyzable group). 
	In another explanation, note that applicants’ reply dated 8/26/21 indicates that the claimed linear fluoropolyether 4 or more Si atoms and the Si atoms connect to a hydrolyzable group (top of page 14).  This is shown by the formula found in Example 1.  
	In this manner Tarumi et al. teach the compound (C) as found in claim 1.
	In addition note the compound (B) in column 7, lines 56 and on, which meets the requirement of the organosilicon compound (E3) and (E5).  Specifically see that Example 1 uses .57 parts of an aminosilane meeting this requirement.
	Finally see column 9, lines 35 and on, which specifically teaches catalysts as claimed.  Again see Example 1 which includes dibutyltin dimethoxide catalyst meeting the claimed catalyst having -O-Rh with Rh a C1 alkyl.  
	In this manner Tarumi et al. teach and thus anticipate each of the requirement and claim-ed components in claim 1.
	For claim 5 note that this is shown in the polymer in Example 1.
	For claims 9 and 10 again see Example 1.

	In an effort to expedite prosecution the Examiner notes that, while the polymer in Example 1 applies to the fluorine containing silane compound (C) the teachings of Tarumi et al. are also directed to silane compounds meeting and/or rendering obvious claimed (A) and (D) as the X7-C linkage (in (D)) and the X1-CH2 linkage (in (A)) can be met by the R1 in formula (1) (column 2) as further defined in the bottom of column 4 through column 5.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al.
	This reference does not specifically teach a solvent but attention is directed to column 10, lines 25 and on, which generally teaches the addition of additives which may adjust the physical properties.  See also the bottom of column 10 which refers to liquid compositions used in two part compositions such as in cartridges.  From this one having ordinary skill in the art would have found the addition of a solvent obvious, in an effort to adjust the viscosity as needed, to optimize flow of the composition from a nozzle or an applicator.  In this manner the skilled artisan would have found the addition of a solvent to have been obvious.  Adjusting the amount of such solvent such that it is present in a useful but not excessive amount would also have been within the skill of the ordinary artisan.

The Examiner recognizes applicants’ arguments dated 4/8/22 but note that these are directed to different references and rejection rationale than that cited supra (in view of the amendment to the claims). Likewise while applicants attempt to establish unexpected results using a catalyst within the claimed range over one having C5 alkyl note that this does nothing to overcome the above rejections, which anticipate the catalyst as claimed.

The remaining references cited in the attached PTO-892 are cited as being of general interest.  These references teach a fluorine containing silane compound as claimed but do not contain an organosilicon compound in the claimed amount.  These references contain significantly more amount of organosilicon compound than claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/7/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765